Citation Nr: 1443525	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-38 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, including major depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic eye disability.  

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.
 
4.  Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant. 

5.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to basic eligibility for non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1980 to June 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The issues of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, including major depression and PTSD; service connection for a chronic eye disorder; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In this case, the competent medical evidence of record does not demonstrate that the Veteran has the physical loss or loss of use of any extremity, or blindness or permanent impairment of vision in both eyes to the specified degree.  

2.  The competent medical evidence of record shows that the Veteran does not have permanent and total service-connected disability that produces (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns (or deep partial thickness burns) that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  

3.  The Veteran's only period of active duty was June 1980 to June 1981.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 102, 3.350, 3.808, 4.45., 4.63 (2013).

2.  The basic eligibility requirements for a certificate for specially adapted housing or a certificate for a special home adaption grant have not established.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.809, 3.809a, 4.40, 4.63 (2013).   

3.  The Veteran does not have the requisite wartime service to establish basic eligibility for VA pension benefits.  38 U.S.C.A. §§1501, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A February 2007 letter explained the evidence necessary to substantiate the claim for pension.  The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations in determining basic eligibility for non-service-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

Regarding the claims for specially adapted house and home adaptations, a December 2010 letter explained the evidence necessary to substantiate the claims for specially adapted automobile and house adaptations.  As these are one-time benefits, information pertaining to how disability ratings and effective dates are assigned would be irrelevant.  Accordingly, the Board finds that the duty to notify has been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  While medical records utilized in a disability determination made by the Social Security Administration (SSA) have not been obtained, it is noted that in July 2010 it was certified that efforts to obtain these records were futile and the records are not available for review.  The RO has not arranged for a VA examination in connection with this case, but such an examination is not found to be warranted for a determination on the merits of the issues decided herein.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  The Veteran has not identified any evidence that remains outstanding.  

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Automobile and/or Adaptive Equipment 

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  See 38 U.S.C.A. § 3901(1)(A) (West 2002); see also 38 C.F.R. § 3.808(b) (2013).   

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  See 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).  

The term adaptive equipment means generally, that equipment which must be part of or added to a conveyance manufactured for sale to the general public to make it safe for use by the claimant and to assist him or her in meeting the applicable standards of licensure of the proper licensing authority.  See 38 C.F.R. § 3.808(e).  The regulation further provides that, with regard to automobiles and similar vehicles the term includes a basic automatic transmission as to a claimant who has lost or lost the use of a limb.  See 38 C.F.R. § 3.808(e)(1).  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

Examples under 38 C.F.R. § 3.350(a)(2) of what constitutes loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more.  Complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve is also considered loss of use of a foot under 38 C.F.R. § 3.350(a)(2).   

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has defined ankylosis.  See Augustine v. Principi, 18 Vet. App. 505, 506 (2004), (defining ankylosis as the "immobility and consolidation of a joint." citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994)).  

Following a thorough review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment therefor, or for adaptive equipment only.  38 U.S.C.A. § 5017 (West 2002); 38 C.F.R. § 3.102 (2013).  In this regard, it is noted that service connection is not in effect for any disability involving any of the Veteran's extremities.  While he is seeking service connection for an eye disorder, which is discussed in the remand portion of this decision, VA outpatient treatment records dated in August 2012 show uncorrected visual acuity to be 20/20 bilaterally, without evidence of contraction of the peripheral vision.  Thus, even if service connection were to be established, he does not demonstrate disability to such an extent that he meets the criteria of specially adaptive automobile equipment based on loss of vision.  As such, there is no basis for an award of a certificate for an automobile and/or for adaptive automobile equipment.  

Special Home Adaptation

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) (2013).   

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).   

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2013). 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b) (2013).  As noted, the disability may also be due to (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2013). 

The provisions of 38 C.F.R. § 3.809a provide that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once. 

At the present time, the record shows that service connection has not been established for any disability.  While he is claiming service connection for an acquired psychiatric disorder and an eye disorder, there is no claim pending for a disability involving any of the Veteran's extremities or for burns or an inhalation injury, and, as noted above, his uncorrected visual acuity was shown in August 2012 to be 20/20 bilaterally.  Thus, the Board finds that the most probative evidence does not establish that the Veteran has met the criteria for entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant. 

While he has claimed service connection for an eye disorder, the Veteran has not alleged and the record does not show that he is service connected for blindness in either eye.  Neither is it shown that he has a service-connected anatomical loss or loss of use of either of the hands (or upper extremities), or that he has deep partial thickness burns or full thickness or subdermal burns that have resulted in contractures(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury.  Hence, the Veteran is not entitled to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or for a special home adaptation grant on any of those bases.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Non-Service-Connected Pension Eligibility

The Veteran contends that he is entitled to VA non-service-connected pension benefits based upon his current disabilities.  

As a threshold requirement for non-service-connected pension benefits, the Veteran must have had wartime service.  Specifically, in order for a veteran to be entitled to pension benefits, the veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11) (West 2002).  The "Vietnam era" ended May 7, 1975, and the next formally defined period of war, the "Persian Gulf War," began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(29), (33) , 1501(4); 38 C.F.R. § 3.2(f), (i).  

The Veteran served on active duty from June 1980 to June 1981, and, thus, outside a "period of war," as defined by statute.  Therefore, he is not eligible for VA non-service-connected pension benefits, notwithstanding any current disability status he may have. 

VA is bound by information that the service documents contain.  Venturella v. Gober, 10 Vet. App. 340, 341-342 (1977); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As the Veteran did not have any wartime service, basic eligibility for non-service-connected pension benefits is not established.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Automobile and adaptive equipment, or for adaptive equipment only, is denied.

A certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant, is denied. 

Basic eligibility for non-service-connected pension benefits is denied.  



REMAND

The Veteran is also claiming service connection for an eye disability, an acquired psychiatric disorder, including major depression and PTSD, and TDIU.  Regarding the claim of service connection for an eye disability, it is noted that during the Board hearing in February 2014, he testified that he believed that his eye disorder was caused by lead paint chips that flaked off the ship that he was scraping in preparation for a new painting.  Review of the record shows that in August 2012, the Veteran was diagnosed with lattice degeneration of the right eye and CRS of the left eye.  He was also diagnosed with presbyopia of each eye, but this is refractive error and not eligible for compensation benefits.  See 38 C.F.R. § 3.303(c).  He has not been afforded a VA examination to ascertain whether his current eye disabilities may be related to the lead paint chips of which he testified.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board believes that an eye examination is warranted.  

Regarding the claim of service connection for an acquired psychiatric disorder, following the videoconference Board hearing, the Veteran submitted medical evidence related to this issue directly to the Board.  Neither the Veteran nor his representative have waived consideration of this evidence by the AOJ.  As such, the issue must be returned prior to appellate review.  

Regarding the issue of entitlement to TDIU, this issue must be held in abeyance pending the resolution of the above noted issues.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any chronic, acquired eye disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any eye disorder is related to service, including exposure to lead paint or lead paint chips while on active duty.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issues on appeal after review of the evidence added since the most recent supplemental statement of the case (SSOC).  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


